BROCK, Chief Judge.
Defendant contends the trial court committed prejudicial error in allowing Detective Jarman to testify that the Went-worth automobile had “loud mufflers.”
Two witnesses prior to Detective Jarman had testified as to the description of a vehicle given by the victim in a dying declaration. The vehicle described was one in which the victim had ridden when he left the pier with his assailant. The vehicle was described by the victim as a blue souped-up car with a raised rear end, a hot kind of car, a race car.
The State’s evidence tended to show that defendant and Wentworth were at Paradise Pier together on the night in question. Detective Jarman examined the Wentworth vehicle and described it as a blue 1970 Malibu, which appeared to be jacked up in the rear, and that when the engine was “raced,” it had loud mufflers. Under the circumstances, a description of the Wentworth vehicle was relevant as a circumstance to be considered by the jury. The witness’ description of the sound of the vehicle as having loud mufflers was a layman’s description, which obviously could be understood by the jury. The witness was not required to describe the intensity of the sound in decibels.
“[I]n criminal cases, every circumstance that is calculated to throw any light upon the supposed crime is admissible. The weight of such evidence is for the jury.” State v. Hamilton, 264 N.C. 277, 141 S.E. 2d 506.
The description of a “souped-up” blue car with a raised rear end, a “hot kind of car, a race car,” in the victim’s dying declara*609tion, coupled with the testimony of witnesses, which placed defendant in the company of the victim on the night in question, along with testimony that defendant was driving the Wentworth vehicle, and the detective’s description of the Wentworth vehicle are all circumstances which were properly to be considered by the jury. This assignment of error is overruled.
Defendant contends the trial court committed error in allowing the solicitor to ask a question which made reference to a statement not in evidence. This argument has no merit.
On cross-examination, the solicitor asked the witness Went-worth about a statement made by defendant in the witness’ presence on the day after the homicide.
Clearly, the question was asked in good faith and it is permissible for the solicitor to employ leading questions on cross-examination. It was permissible for the State to inquire of defendant’s witness concerning a statement made about the event by defendant in the witness’ presence. This assignment of error is overruled.
Defendant contends the trial court committed error in allowing the solicitor to question defendant’s witness Wentworth as to possession of illegal drugs. The solicitor asked Wentworth if he had any marijuana with him in his car. Defendant’s objection was overruled. Wentworth answered in the negative; however, he admitted the police found marijuana in his clothes, and he admitted the marijuana was his.
It is permissible, for purposes of impeachment, to cross-examine a witness, including the defendant in a criminal case, by asking disparaging questions concerning collateral matters relating to his criminal and degrading conduct. Such questions relate to matters within the knowledge of the witness, not to accusations of any kind made by others. State v. Williams, 279 N.C. 663, 185 S.E. 2d 174. This assignment of error is overruled.
Defendant contends the trial court committed error in refusing to grant defendant’s motion for dismissal at the close of defendant’s evidence and at the close of State’s rebuttal evidence.
“ ‘When the motion for nonsuit calls into question the sufficiency of circumstantial evidence, the question for the court is whether a reasonable inference of defendant’s guilt may be drawn from the circumstances. If so, it is for the jury to decide *610whether the facts, taken singly or in combination, satisfy them beyond a reasonable doubt that the defendant is actually guilty.’ State v. Rowland, 263 N.C. 353, 139 S.E. 2d 661.” State v. Cutler, 271 N.C. 379, 156 S.E. 2d 679.
Defendant attacks the credibility of the witnesses for the State by citing instances of inconsistencies in their testimony. The credibility of the witnesses’ testimony is to be determined by the jury. There were sufficient circumstances presented by the evidence to make a prima facie case for submission to the jury. This assignment of error is overruled.
Defendant contends the trial court committed error in allowing questions and answers in the State’s rebuttal evidence which were merely cumulative and did not contradict any evidence offered by defendant.
Rebuttal testimony by the witnesses tended to show that defendant and Wentworth were at the pier prior to and after the death of the victim. Their testimony was to the effect that defendant had stated that he had been given $140.00 by the Marine Corps and would skip the country except that people would think he was guilty; also, that defendant stated that Dillon Wood had pointed him out as the murder of the victim. This evidence tended to rebut defendant’s evidence. This assignment of error is overruled.
In our opinion, defendant received a fair trial, free from prejudicial error.
No error.
Judges Morris and Vaughn concur.